Citation Nr: 0217081	
Decision Date: 11/26/02    Archive Date: 12/04/02	

DOCKET NO.  00-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of an appendectomy with intra-abdominal adhesions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active military service from January 1960 to 
August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The veteran requested and was granted a hearing at the RO in 
March 2001.  He subsequently requested a video conference 
hearing before a member of the Board but he failed to appear 
for the scheduled hearing.  As the veteran did not request 
another Board hearing, his hearing request is deemed 
withdrawn (38 C.F.R. § 20.702(d) (2002)) and the case is 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's postoperative appendectomy with abdominal 
adhesions is symptomatic but is not shown to be moderately 
severe in nature with partial obstruction manifested by 
delayed motility of barium meal.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
postoperative appendectomy with intra-abdominal adhesions 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7301 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has 
clearly informed the veteran and representative of the 
evidence necessary to substantiate his pending claim in the 
rating decision on appeal in December 1999 and statements of 
the case issued in February 2000 and April 2002.  The 
essential elements and evidence surrounding the veteran's 
claim were fully discussed at the time of the veteran's RO 
hearing conducted in March 2001.  The veteran and 
representative were fully informed of VA's duty to assist 
and duty to notify in correspondence posted in August 2001.  
That correspondence specifically discussed the evidence 
necessary to establish entitlement and specifically informed 
the veteran of the evidence he was responsible for 
submitting including the identification of all medical 
records which might be relevant to his pending claim, and 
the RO offered to assist the veteran in collecting all 
evidence specifically identified by the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran reported having sought medical care with a 
private physician and the RO contacted that physician on two 
separate occasions and collected all available medical 
records of the veteran's treatment with him.  The remainder 
of the veteran's treatment has been with VA and the claims 
folder reveals that the RO has collected all relevant VA 
outpatient and inpatient treatment records.  There is no 
indication in the evidence on file nor does the veteran 
contend that there remains any outstanding relevant medical 
records which are uncollected for review.  The veteran was 
provided a VA examination which was adequate for rating 
purposes in June 1999.  Additionally, the veteran has been 
provided numerous subsequent medical evaluations including 
particularized diagnostic studies and laboratory testing, 
the results of which are relevant to his pending claim.  The 
duties to assist and notify contemplated by VCAA have been 
fully completed in this case.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in 
civil occupations resulting from those disabilities, as far 
as practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Where entitlement to compensation has already been 
established, and an increase is at issue, the present level 
of disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's postoperative appendectomy with abdominal 
adhesions has been rated with reference to the schedular 
criteria for disability attributable to adhesions of the 
peritoneum.  Adhesions resulting in severe disability with 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage warrants a 
50 percent evaluation.  Adhesions resulting in moderately 
severe disability with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain warrant a 30 percent evaluation.  
Adhesions with moderate disability including pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention 
warrants a 10 percent evaluation.  Adhesions with mild 
disability or symptoms warrants a noncompensable evaluation.  
Note:  Ratings for adhesions will be considered when there 
is a history of operative or other traumatic or infectious 
(intra-abdominal) process, and at least two of the 
following:  disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  See 
38 C.F.R. § 4.114, Diagnostic Code 7301.  

Facts:  During service in May 1960, the veteran was 
hospitalized and an appendectomy was performed.  Findings 
from the operation included a perforated retrocecal 
appendix.  The surgical wound was left open postoperatively 
and the veteran did well except for some low grade fever.  
After four days, the incision was closed but several days 
later, there was some gross purulent material exuding from 
the wound.  The veteran was provided treatment and this 
postoperative infection resolved.  The veteran weighed 111 
pounds at enlistment and 133 pounds at separation.

Service connection was granted for the postoperative 
appendectomy in July 1962, and a noncompensable evaluation 
was assigned.  The veteran was later provided a 10 percent 
evaluation effective from July 1984.  In April 1999, he 
sought an increased evaluation.  

In September 1990, the veteran was hospitalized with a 27-
year history of chronic abdominal pain and a history of 
peptic ulcer disease and pancreatitis.  He did not have any 
nausea, vomiting or diarrhea or any specific food associated 
pain during the hospitalization.  He was provided a CT scan 
of the abdomen which did not reveal any abnormalities in his 
pancreas or liver.  A thickened gallbladder was noted but no 
stones or dilated ducts were seen.  An EGD revealed a normal 
stomach and duodenum.  Serum chemistry studies, which 
included liver function tests, were reported to reveal 
findings indicative of pancreatitis and hepatitis.  An 
ultrasound was negative except for thickening of the 
gallbladder wall.  The veteran was provided medication of 
"Pancrease" and over the course of several days, there was 
noted progressive improvement in appetite and decrease in 
pain.  His requirement of pain medication ceased and he 
tolerated treatment well.  The diagnoses were chronic 
pancreatitis with pancreatic insufficiency, hepatitis, and 
history of alcohol and IV drug use.  

In June 1999, the veteran was provided a VA examination.  
The physician noted the veteran's history of having had 
acute appendicitis in the early 1960's with surgery and 
postoperative peritonitis with a slow recovery with an open 
incision.  The veteran gave a history of chronic irregular 
bowel habits with occasional diarrhea and rare constipation.  
He indicated that he had once been believed to have Crohn's 
disease but recent evaluation including colonoscopy showed 
that the terminal ileum was unremarkable so Crohn's disease 
was unlikely.  The veteran also reported intermittent 
episodes of nausea with occasional vomiting, which was often 
precipitated by eating fatty foods.  He denied hematemesis.  
There was no evidence of any circulatory disturbance.  The 
veteran reported having symptoms one or two times per week.  
He reported having lost weight recently but since being 
admitted to a VA domiciliary, he had gained back some of his 
weight.  The past medical history included long-standing 
alcohol and drug abuse, recent diagnosis of colonic polyps, 
distant history of ulcer disease, history of chronic 
hepatitis C, hypertension, COPD, and pancreatitis.  

Examination revealed the abdomen was soft with some pain and 
guarding in the right lower quadrant.  Laboratory studies 
were notable for persistently abnormal liver function 
testing, low platelets, and a positive hepatitis C virus 
test.  The assessment also included a strong suspicion of 
irritable bowel syndrome; it was also noted that there was a 
possibility that his previous appendectomy with peritonitis 
may have resulted in some adhesions with an intermittent 
small bowel obstruction.  It was further noted that a recent 
colonoscopy had ruled out inflammatory bowel disease of the 
colon and terminal ileum but that there could be more 
proximal small bowel lesions.  A small bowel follow through 
was recommended.  

X-ray studies taken in June 1999 revealed that the pancreas 
was unremarkable but the spleen was mildly prominent in size 
and both kidneys were normal in size and appearance.  A 
June 1999 ultrasound revealed an enlarged spleen which was 
consistent with the veteran's known liver disease.  An 
outpatient treatment record from this same month included an 
assessment of probable abdominal muscle pain.  

In March 2000, the veteran was provided a VA upper GI and 
small bowel follow through X-ray series in an attempt to 
locate inflammatory lesions.  Air contrast views were 
obtained of the stomach and duodenum showing good 
distensibility.  The meal was radiographed showing the 
esophagus to demonstrate normal course and caliber with no 
appreciable reflux noted.  Gastric mucosa was intact with 
active peristalsis.  The duodenal bulb distended freely and 
emptied into a loop of normal sweep and caliper.  Sequential 
films showed good passage of barium throughout the small 
bowel reaching the colon in 45 minutes.  The spot 
compression views of the terminal ileum and the colon 
suggested that there might be a constricting lesion at the 
ileocecal valve and it was recommended that a barium enema 
be performed.  A barium enema was subsequently performed and 
it was noted that rectosigmoid, descending, transverse and 
ascending portions of the colon were normal.  No filling 
defects were seen.  There was displacement of the splenic 
flexure by an enlarged spleen.  No other abnormal extrinsic 
pressure defects were observed.  There was no stricture.  
The terminal small bowel was normal.  The impression was 
splenomegaly (enlarged spleen), otherwise a normal barium 
enema.  

In October 1999, the veteran underwent a VA gastrointestinal 
examination.  He was noted to have had past hospital 
admissions for hepatitis in 1962 and 1972.  Risk factors for 
liver disease included IV drug use with shared needles and a 
very significant alcohol intake.  Examination and diagnostic 
testing resulted in an assessment of cirrhosis of the liver 
due both to hepatitis C and alcohol with history of 
pancreatitis and an increase of abdominal gas.  A low fat 
diet was recommended but it was noted that he needed to eat 
enough calories to maintain his liver function.  

A dietary consultation in November 1999 recorded that the 
veteran historically does not take regular meals.  He 
smokes, drinks coffee and does not eat regular meals.  A 
proper diet was recommended.  In December 1999, a 
nutritional clinic visit noted that the veteran was eating 
more and healthier and his appetite was improving. 

The veteran was seen on occasion by a private physician 
(GES) commencing in June 2000.  This physician wrote that 
the veteran was a chronically ill 58-year-old male with 
long-standing IV drug use and alcoholism who had hepatitis C 
with associated cirrhosis.  He specifically related the 
veteran's chronic pain to hepatitis and cirrhosis, "although 
this may also be related to his previous abusive behavior."  
Examination revealed that the abdomen had some tenderness 
and also confirmed splenomegaly.  A treatment record of this 
physician from July 2000 noted that the veteran had some 
problems with nausea and vomiting related to some 
medications, to include Trazodone.  The veteran continued to 
see this physician on occasion through July 2001 and the 
principle diagnoses were hepatitis C, alcohol-induced 
hepatitis, and cirrhosis secondary to the above.  This 
physician maintained the veteran on a narcotic pain 
medication as a result of these diagnoses.  The final 
examination visit in July 2001 noted that the veteran had an 
incarcerated left inguinal hernia that was extremely tender 
and painful.  

In April 2000, a VA staff physician wrote that the veteran 
was requesting a letter in support his application for 
increased benefits from VA.  The doctor wrote that he could 
not provide such a letter but that a review of the veteran's 
chart did summarize a large number of chronic problems.  
These included chronic GI pains which "probably are from 
adhesions from past surgery" and his chronic liver disease 
and hepatitis C.  

In March 2001, the veteran testified at a personal hearing 
at the RO.  He reported that he had chronic diarrhea, 
vomiting, bowel blockages and pain that was constant.  He 
said diarrhea was every morning and afternoon.  He said he 
took medication for chronic pain.  It was established that 
he received most of his treatment from VA but that he also 
had been treated by a private physician (GES).  The veteran 
reported that his private physician had told him that his 
stomach complaints were related to appendectomy adhesions.  

Analysis:  A preponderance of the evidence of record is 
against an evaluation in excess of 10 percent for the 
veteran's postoperative appendectomy with abdominal 
adhesions.  The extensive clinical and laboratory evidence 
on file reveals that the veteran has significant abdominal 
symptoms of long-standing duration.  However, while the 
veteran's postoperative appendectomy may be symptomatic, the 
preponderance of the competent evidence on file is against 
the claim that it is productive of more than moderate 
disability, to include partial obstruction manifested by 
delayed motility of barium meal.  The vast majority of 
treatment records relate to chronic pain associated with 
nonservice-connected disabilities, to include pancreatitis, 
hepatitis C, and cirrhosis of the liver, apparently due to 
his long-standing history of alcohol and intervenous drug 
abuse.  Most of this evidence notes gastrointestinal 
symptoms without any mention of the service-connected 
disability at issue.  While the veteran most recently 
testified that his private physician (GES) told him that his 
abdominal pain was related to abdominal adhesions, a review 
of this physician 's record does not support the veteran's 
statement.  This physician has clearly related the veteran's 
chronic pain to nonservice-connected disabilities, to 
include liver disease.  

The schedular criteria for the next higher 30 percent 
evaluation requires evidence of adhesions resulting in 
moderately severe disability with pain and obstruction 
manifested by delayed motility of barium meal.  Upon VA 
examination in June 1999, the examiner indicated it was 
"possible" that adhesions related to the veteran's 
appendectomy could have resulted in a small bowel 
obstruction.  However, recommended further diagnostic 
studies ruled out any small or large bowel obstruction.  
Specifically, a colonoscopy with terminal ileum biopsy was 
normal.  An ultrasound revealed only an enlarged spleen.  A 
small bowel and an upper GI X-ray series revealed good 
passage of barium throughout the small bowel reaching the 
colon in 45 minutes; the impression was a normal esophagus, 
stomach and duodenum.  A possibility of a constricting 
lesion involving the ileocecal region versus an old adhesion 
from a prior appendicitis was noted but a recommended barium 
enema was negative for any filling defects, displacement of 
the splenic flexure or stricture and the impression was 
normal barium enema aside from splenomegaly.  Thus, this 
extensive diagnostic work-up ruled out any stricture or 
obstruction related to abdominal adhesions secondary to the 
veteran's appendectomy during service.  Accordingly, the 
veteran does not meet the criteria for the next highest 
(30 percent) evaluation under the applicable rating 
criteria.  
The Board further notes that a VA physician reported in 
April 2000 that a review of the veteran's chart revealed a 
large number of chronic problems, to include 
gastrointestinal pains which are probably from his post-
surgical adhesions and chronic liver disease, to include 
hepatitis C.  However, aside from the fact that this 
physician indicated that this statement was requested by the 
veteran, as noted above, almost all of the treatment records 
relating to the veteran's complaints do not refer to post-
surgical adhesions; rather, they document evaluation and 
treatment for the aforementioned nonservice-connected 
disabilities.  In fact, notwithstanding the veteran's 
assertion to the contrary, his own treating physician (GES) 
opined that his chronic pain was related to hepatitis and 
cirrhosis.  In addition, aside from the extensive evaluation 
following the June 1999 gastrointestinal evaluation noted 
above, an October 1999 VA examination also indicated that 
the only current symptomatic ailments were nonservice-
connected disorders (cirrhosis of the liver and 
pancreatitis).  The Board gives more probative weight to the 
June 1999 evaluation and follow-up diagnostic studies 
because of its extensive nature and the fact that the 
diagnostic radiographic and other studies were performed to 
specifically determine if the veteran had any obstruction in 
the small or large colon and the results of these studies 
clearly show that he does not have any obstruction.  The 
criteria for a 30 percent rating is not confined to pain; 
there must be partial obstruction manifested by delayed 
motility of barium meal.  The overwhelming weight of the 
evidence is against such a finding.  The only barium meal 
study of the bowel specifically ruled out such an 
obstruction. 

The currently assigned 10 percent evaluation for service-
connected postoperative appendectomy with abdominal 
adhesions takes into account symptoms such as pain.  
However, the Board finds that, while his postoperative 
appendectomy with abdominal adhesions is symptomatic, it is 
not shown to be moderately severe in nature with partial 
obstruction manifested by delayed motility of barium meal. 

The Board also finds that the severity of the veteran's 
postoperative appendectomy with intra-abdominal adhesions 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  A thorough review of the 
record reflects that to the extent the veteran has had any 
recent periods of hospitalization it has been due to his 
nonservice-connected pancreatitis and liver disease.  There 
is also no evidence on file to support a finding that his 
postoperative appendectomy with intra-abdominal adhesions 
has resulted in marked interference with employment. Thus, 
there is no basis for referral for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, 
and the claim for a rating in excess of 10 percent for 
postoperative appendectomy with intra-abdominal adhesions 
must be denied.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of appendectomy with intra-abdominal adhesions is 
denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

